DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 1, 2021 has been entered.
 
Response to Arguments
	Applicant amended Claims 11 and 16 to define the relationship between the length of time and the dropping order of to the droplets or shots and indicated separately the steps of the first shot region contact and the second shot region contact– See Interview Summary – December 14, 2021 for context and details. 
	As a result, the previous rejections of Claims 11 and 16 and dependent Claims 13-15 and 18-23 under 35 U.S.C. § 112(b) are withdrawn.


January 5, 2022 have been fully considered but they are not persuasive. 
 	1) Applicant argues that while Nakagawa teaches that the resin is successively applied in the order of the first shot region – 30a, and corresponding to the second shot region – 30b, Nakagawa does not disclose that the length of the time from when the resin is dropped to when the mold-pressing step is carried out in the first shot region is longer than the length of time from when the resin is dropped to when the mold-pressing step is carried out in the second shot region and therefore, Nakagawa fails to disclose the limitations of amended Claim 11. Examiners assertion that this is a reversal of the order of the process steps of Nakagawa, which has been held to render a feature of a claim prima facie obvious, are unsupported in the references and appears to be based on improper hindsight reasoning and improper Official Notice of facts not in the record (Applicant Remarks – pp. 19-20).

	1)  From the amended Claims 11 and16, Examiner maintains that the prior art of Nakagawa as to application of successive shots followed by the subsequent pressing of the pattern imprint from the mold (Fig. 6A mold – 8 wafer – 11) appears to indicate this length of time as a process parameter (paragraph [0042] respective chronological sequence)  indicating being  longer from dropping to pressing for the first shot region than for the second shot region. See Nakagawa paragraph [0043] – Fig. 6A first shot region – 30a and second shot region – 30b successively applied. Paragraph [0044 – Fig. 7D shows that the movement of the target shot region – 30a and 30b are stopped when the target shot region (second shot region) – 30b reaches the pressing position. 

    PNG
    media_image1.png
    370
    985
    media_image1.png
    Greyscale

			
    PNG
    media_image2.png
    165
    387
    media_image2.png
    Greyscale

			
    PNG
    media_image3.png
    158
    356
    media_image3.png
    Greyscale
	
	In other words, because in this prior art, the order of shot deposition  and pattern imprinting follows the pathway of 1st shot → 2nd shot → pressing 2nd shot → pressing 1st shot,
	 the length of time  between when the photo-curable resin is dropped in the first shot region to when the original plate is contacted on that resin – Fig. 7D,  must be longer chronologically than the length of time from when the photo-curable resin is dropped in the second shot region to when the original plate is contacted on that resin – Fig. 8C.
	 
	 

	2) Examiner answers that the current set of claims do not indicate how the steps of contacting the first and second shot regions from the prior art while changing parameters where the critical parameters are not defined, establishes a nexus between the claims and the unexpected result. 

Claim Objections
	Claims 26 and 28 objected to because of the following informalities:  
	The term “original” in Claims 26 and 28.  This term seems to imply a foreshortening of the prior term “original plate” but it is unclear as to whether or not this is what is being referred to by the term “original.” For the purposes of compact prosecution, Examiner will consider this term “original” equivalent to “original plate”.
	Additionally, the term “transferring processing” in claims 21 and 23 is unclear as to what are the steps of transfer are being referred to, and Examiner will consider this to be considered as the step of the sequential dropping of the resin followed by mold – pressing. 
	Appropriate correction is required.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 and 21 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Nakagawa (US 2015/0042012).
Regarding Claim 11, Nakagawa discloses an imprint method (paragraph [0002]) of pressing a fine pattern of an original plate (paragraph [0003]) against a photo-curable resin (paragraph [0002]) dropped onto a substrate (paragraph [0002] photo-curing method first applies an ultraviolet curable resin (imprint material, photocurable resin) to a shot (imprint region) on a substrate (wafer)), and of transferring the pattern to the photo- curable resin (Fig. 1, paragraphs [0002] [0023] resin is molded by a mold; in which a contoured pattern is transferred pattern section – 8a mold – 8) by applying light (paragraph [0002] ultraviolet curable resin irradiated with ultraviolet light), the method comprising: 
sequentially (Figs. 2A2A-4D paragraph [0033] target shot regions in chronological sequence) dropping the photo-curable resin (Fig. 1 paragraph {0028]  droplet discharge unit – 24) onto a plurality of shot regions (paragraph [0041] multiple shot regions) obtained by dividing the substrate into a plurality of sections (see claim 6), 
wherein the sequentially dropping the photo-curable resin onto a plurality of shot regions comprises: dropping the photo-curable resin in the order of a first shot region and a second shot region (Fig. 6A paragraph [0043] …target shot regions – 30a, 30b, to which the resin- 10 has been successively applied from the droplet discharge unit – 24), while counting dropping order of the plurality of shot regions at the time of dropping the photo-curable resin (Figs. 6B paragraph [0043] …when the target shot region – 30a (the target shot region that is positioned closest to the pattern section – 8a at the time when movement begins)), and wherein the transferring the pattern comprises:
 contacting the original plate on the photo-curable resin, (Figs. 6A-6F paragraph [0043] next multiple target shot regions  that are to be subjected to imprint processing are sequentially moved to a position directly underneath the droplet discharge unit). while changing processing parameters of the plurality of shot regions (Fig. 1 paragraph [0031] …by carrying out this series of imprint operations multiple times while changing shot regions by driving the wafer stage 5, the imprint apparatus – 1 can form multiple resin patterns on a single wafer – 11), 
based on a length of a time from when the photo-curable resin is dropped to when the original plate is contacted on the photo-curable resin (paragraph [0045] target shot regions 30a, 30b to which the resin – 10 has been successively applied from the 
	Nakagawa further discloses that during a gas application coupled with application of successive shots followed by the subsequent pressing of the pattern imprint from the mold (Fig. 6A mold – 8 wafer – 11) appears to indicate this length of time parameter (paragraph [0042] respective chronological sequence)  being longer from dropping to pressing for the first shot region than for the second shot region. See Nakagawa paragraph [0043] – Fig. 6A first shot region – 30a and second shot region – 30b successively applied. Paragraph [0044 – Fig. 7D shows that the movement of the target shot region – 30a and 30b are stopped when the target shot region (second shot region) – 30b reaches the pressing position. Paragraph [0045] – This is followed by as shown in Fig. 8C where the movement of the target shot region – 30a and 30b are stopped when the target shot region (first shot region) – 30a reaches the pressing position. 

    PNG
    media_image1.png
    370
    985
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    165
    387
    media_image2.png
    Greyscale

			
    PNG
    media_image3.png
    158
    356
    media_image3.png
    Greyscale
	
	In other words, because in this prior art, the order of shot deposition  and pattern imprinting follows the pathway of 1st shot → 2nd shot → pressing 2nd shot → pressing 1st shot,
	 the length of time  between when the photo-curable resin is dropped in the first shot region to when the original plate is contacted on that resin – Fig. 7D,  must be longer chronologically than the length of time from when the photo-curable resin is dropped in the second shot region to when the original plate is contacted on that resin – Fig. 8C.

Regarding Claim 21,  Nakagawa discloses all the limitations of Claim 11 and further discloses the sequentially dropping the photo-curable resin onto a plurality of shot regions comprises: sequentially dropping the photo-curable resin onto the first shot region and the second shot region without dropping the photo-curable resin onto a third shot region arranged between the first shot region and the second shot region, at the time of dropping the photo-curable resin (Figs. 1, 2 paragraphs [0041] as there is a plural number of single target shot regions – 30 in the present embodiment, the position of the target shot regions – 30 on the wafer – 11 must be considered in terms of 
transferring the pattern by sequentially contacting the original plate to the photo-curable resin dropped onto the first shot region and the second shot region while skipping the transferring processing for the third shot region, at the time of contacting the original plate to the photo-curable resin (paragraph [0048]…in the case where the number of target shot regions is three or more, it may be that there is also a target shot region other than the target shot region where pattern formation has not been conducted). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


1.	Claim 13 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US 2015/0042012)  as applied to Claim 11 above, and further in view of Wakabayashi (US 2014/0027955).
Regarding Claim 13, Nakamura discloses all the limitations of Claim 11, however, is silent regarding the method irradiating light to a dropped liquid droplet of photo-curable resin before contact of the original plate.
In the same field of endeavor, Wakabayashi discloses an imprint method which further comprises irradiating light to a liquid droplet of the photo- curable resin dropped onto the substrate (Fig. 2A paragraph [0030] droplets of resin – 3 substrate – 1 coating unit – 11) and in at least one embodiment irradiation light before contact of the original plate (Figs. 3, 4 paragraphs [0032] [0037] irradiation of the near-edge region – 50 with light starts before the resin in the pattern forming region – 51 spreads to the near-edge region – 50 on the substrate – 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Nakagawa to incorporate the teaching of Wakabayashi whereby the imprint method of Claim 11 where light irradiates photo-curable resin which is dropped would also consider applying that irradiation on droplets of the photo-curable resin before contact of the original plate (mold)


Regarding Claim 22, the combination of Nakagawa and Wakabayashi disclose all the limitations of Claim 13  and Wakabayashi further discloses the irradiating of light to a liquid droplet of the photo-curable resin dropped onto the substrate before the original plate is contacted (Fig. 2A paragraph [0030] droplets of resin – 3 substrate – 1 coating unit – 11) and while both references mention ultraviolet light (Nakagawa – and that it emits light at a wavelength that uses a below-described resin (ultraviolet curing resin)), however, they are silent as to wavelengths being used that are longer than the wavelengths of ultraviolet rays at the time of irradiating the light to the liquid droplet. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use wavelengths longer than ultraviolet wavelengths since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
One would have been motivated to use longer than ultraviolet wavelengths on the irradiation of the liquid droplets for the purpose of using other resins that require different curing sources (Nakagawa, paragraph [0022] if a thermosetting method is employed, a heating source unit for curing a thermosetting resin may be installed instead of the light irradiation unit).

2.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination Nakagawa (US 2015/0042012) and Wakabayashi (US 2014/0027955) as applied to Claim 13 above, and further in view of Toshima (US 2014/0339721).
Regarding Claim 14, the combination of Nakagawa and Wakabayashi disclose all the limitations of Claim 13, however is silent as to the method comprising changing an intensity of the light applied to liquid droplet.
Toshima teaches an imprint apparatus that imprints a pattern on a resin on a substrate using a mold (abstract). Toshima further discloses a method of changing an intensity of the light applied to the liquid droplet in the plurality of shot regions (paragraph [0058] intensity of exposure light may be increased so as to shorten the exposure period), according to the length of the time from when the photo-curable resin is dropped to when the original plate is contacted on the photo-curable resin (paragraph [0051] the amount of exposure (amount of irradiation) needed to cure the resin is proportional to intensity of light from a light source and the exposure period.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Toshima to incorporate the teaching of Wakabayashi whereby the imprint method of Claim 11, where light irradiates a photo-curable resin, would also consider applying that irradiation such that the intensity of light is changed according to a length of time from when the resin is dropped to when the original plate is contacted on the photo-curable resin.
 One with ordinary skill in the art would consider this method because the longer the exposure period taken to cure the resin in the exposure step, the larger the amount of error it causes during the exposure step. Therefore, it is advantageous to raise the .

Claims 15 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US 2015/0042012)  as applied to Claim 11 above, and further in view of Kondo (US 2017/0157810).
Regarding Claim 15, Nakagawa discloses all the limitations of Claim 11 and while Nakagawa teaches changing processing parameters of the plurality of shot regions (Fig. 1 paragraph [0031] By carrying out this series of imprint operations multiple times while changing shot regions by driving the wafer stage – 5, the imprint apparatus – 1 can form multiple resin patterns on a single wafer – 11), however, it is silent regarding at least any one of changing the parameters of contacting speed to the original plate, a pressing force of the original plate to the photo-curable resin or a releasing speed of the original plate from the photo-curable resin.
Kondo teaches an imprinting process to bring a mold into contact an imprint material on a substrate and curing the imprint material (abstract). Kondo teaches a method of operation whereby a mold is brought close to the substrate and can include a first and second operation after the first operation. In the first operation, the mold is brought close to the substrate at a first speed. In the second operation, the mold is brought close to the substrate after the first operation at a second speed lower than the first speed. (Figs. 4A-4D paragraph [0040] mold – 102 substrate – 103).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Nakagawa to 

Regarding Claim 26, [Note see claim objection above] Nakagawa discloses the imprint method according to Claim 11 and further discloses wherein the changing processing parameters of the plurality of shot regions, based on the length of the time comprises at least one of 
contacting the original on the photo-curable resin of the first shot region where the dropping order is earlier than that of the second shot region and the length of the time is longer (Figs. 6A – 6F paragraph [0043] …target shot regions 30a, 30b to which the resin – 10 has been successively applied from the droplet discharge unit – 24).
However, Nakagawa is silent as to the parameters of gap between original and substrate, pressing force of original to the substrate, pressing speed and releasing speed.
Kondo teaches contacting an original plate supporting unit (Fig. 3 paragraph [0039] supporting unit – 1024 supporting a patterned portion – 1021) which can have a photocurable resin (paragraph [0027])
while making a pressing speed of the original to the photo-curable resin higher than in the second shot region (Figs 4A 4B paragraph [0040] In the first operation, the mold – 102 is brought close to the substrate – 103 at a first speed. In the second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakagawa with its contacting the original supporting unit of the first shot region where dropping order is earlier than that of the second shot region to the teaching of Kondo where the pressing speed of the original supporting unit to the photo-curable resin is higher than in the second shot region. This would be advantageous because this prevents a collision of the mold (the patterned portion -1021) with the substrate – 103. 

3.	Claims 16 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US 2015/0042012) in view of Toshima (US 2014/0339721).
Regarding Claim 16, Nakagawa discloses an imprint method (paragraph [0002]) of pressing a fine pattern of an original plate (paragraph [0003]) against a photo-curable resin (paragraph [0002]) dropped onto a substrate (paragraph [0002] photo-curing method first applies an ultraviolet curable resin (imprint material, photocurable resin) to a shot (imprint region) on a substrate (wafer)), and of transferring the pattern to the photo- curable resin (Fig. 1, paragraphs [0002] [0023] resin is molded by a mold; in which a contoured pattern is transferred pattern section – 8a mold – 8) by applying light (paragraph [0002] ultraviolet curable resin irradiated with ultraviolet light), the method comprising: 

dropping the photo-curable resin in the order of a first shot region and a second shot region (Fig. 6A paragraph [0043] …target shot regions – 30a, 30b, to which the resin- 10 has been successively applied from the droplet discharge unit – 24), while counting dropping order of the plurality of shot regions at the time of dropping the photo-curable resin (Figs. 6B paragraph [0043] when the target shot region – 30a (the target shot region that is positioned closest to the pattern section – 8a at the time when movement begins), and wherein the transferring the pattern comprises: 
contacting the original plate on the photo-curable resin, (Figs. 6A-6F paragraph [0043] next multiple target shot regions  that are to be subjected to imprint processing are sequentially moved to a position directly underneath the droplet discharge unit). while changing processing parameters of the plurality of shot regions (Fig. 1 paragraph [0031] By carrying out this series of imprint operations multiple times while changing shot regions by driving the wafer stage 5, the imprint apparatus – 1 can form multiple 
	Nakagawa further discloses that  during a gas application coupled with application of successive shots followed by the subsequent pressing of the pattern imprint from the mold (Fig. 6A mold – 8 wafer – 11) appears to indicate this length of time parameter (paragraph [0042] respective chronological sequence)  being longer from dropping to pressing for the first shot region than for the second shot region. See Nakagawa paragraph [0043] – Fig. 6A first shot region – 30a and second shot region – 30b successively applied. Paragraph [0044 – Fig. 7D shows that the movement of the target shot region – 30a and 30b are stopped when the target shot region (second shot region) – 30b reaches the pressing position. Paragraph [0045] – This is followed by as shown in Fig. 8C where the movement of the target shot region – 30a and 30b are stopped when the target shot region (first shot region) – 30a reaches the pressing position. 

    PNG
    media_image1.png
    370
    985
    media_image1.png
    Greyscale

			
    PNG
    media_image2.png
    165
    387
    media_image2.png
    Greyscale

			
    PNG
    media_image3.png
    158
    356
    media_image3.png
    Greyscale
	
	In other words, because in this prior art, the order of shot deposition  and pattern imprinting follows the pathway of 1st shot → 2nd shot → pressing 2nd shot → pressing 1st shot,
	 the length of time  between when the photo-curable resin is dropped in the first shot region to when the original plate is contacted on that resin – Fig. 7D,  must be longer chronologically than the length of time from when the photo-curable resin is dropped in the second shot region to when the original plate is contacted on that resin – Fig. 8C.
	However, Nakagawa does not disclose that the above substrate is a semiconductor substrate, which is prepared with a film to be processed, which is processed by using the photo-curable resin to which the pattern is transferred, as a mask. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Nakagawa to incorporate the teaching of Toshima whereby the manufacturing method of Nakagawa of pressing a fine pattern of an original plate against a photo-curable resin dropped onto a substrate would include the possibility that this is a semiconductor substrate, which can be in film form and used as a mask.  One of ordinary skill in the art would have been capable of applying this known technique to a known method of manufacturing a semiconductor device that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. MPEP 2143 I.C
	
Regarding Claim 23, the combination of Nakagawa and Toshima disclose all the limitations of Claim 16 and Nakagawa further discloses wherein the sequentially dropping the photo-curable resin onto a plurality of shot regions comprises: 
sequentially dropping the photo-curable resin onto the first shot region and the second shot region without dropping the photo-curable resin onto a third shot region arranged between the first shot region and the second shot region, at the time of dropping the photo-curable resin (Figs. 1, 2 paragraphs [0041] as there is a plural number of single target shot regions 30 in the present embodiment, the position of the 
 transferring the pattern by sequentially contacting the original plate to the photo-curable resin dropped onto the first shot region and the second shot region while skipping the transferring processing for the third shot region, at the time of contacting the original plate to the photo-curable resin (paragraph [0048] in the case where the number of target shot regions is three or more, it may be that there is also a target shot region other than the target shot region where pattern formation has not been conducted).

Claims 18-19 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nakagawa (US 2015/0042012)  and Toshima (US 2014/0339721) as applied to Claim 16 above, and further in view of Wakabayashi (US 2014/0027955).
Regarding Claim 18, Nakamura and Toshima disclose all the limitations of Claim 16, however, is silent regarding the method irradiating light to a dropped liquid droplet of photo-curable resin before contact of the original plate.
In the same field of endeavor, Wakabayashi discloses an imprint method which further comprises irradiating light to a liquid droplet of the photo- curable resin dropped onto the substrate (Fig. 2A paragraph [0030] droplets of resin – 3 substrate – 1 coating unit – 11) and in at least one embodiment irradiation light before contact of the original 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the combination of Nakagawa and Toshima to incorporate the teaching of Wakabayashi whereby the imprint method of Claim 16 where light irradiates photo-curable resin which is dropped would also consider applying that irradiation on droplets of the photo-curable resin before contact of the original plate (mold). One with ordinary skill in the art would consider doing this because protrusion of the resin from the substrate is prevented or suppressed by prior irradiation (paragraph [0033]).

Regarding Claim 19, the combination of Nakagawa, Toshima and Wakabayashi disclose all the limitations of Claim 18 and Toshima further discloses an imprint apparatus that imprints a pattern on a resin on a substrate using a mold (abstract). Toshima further discloses a method of changing an intensity of the light applied to the liquid droplet in the plurality of shot regions (paragraph [0058] intensity of exposure light may be increased so as to shorten the exposure period), according to the length of the time from when the photo-curable resin is dropped to when the original plate is contacted on the photo-curable resin (paragraph [0051] the amount of exposure (amount of irradiation) needed to cure the resin is proportional to intensity of light from a light source and the exposure period.

Regarding Claim 24, , the combination of Nakagawa, Toshima and Wakabayashi disclose all the limitations of Claim 18 and Wakabayashi further discloses the  irradiating of light to a liquid droplet of the photo-curable resin dropped onto the substrate before the original plate is contacted (Fig. 2A paragraph [0030] droplets of resin – 3 substrate – 1 coating unit – 11) and while both references mention ultraviolet light (Nakagawa – and that it emits light at a wavelength that uses a below-described resin (ultraviolet curing resin)) they are silent as to wavelengths longer than the wavelengths of ultraviolet rays at the time of irradiating the light to the liquid droplet. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use wavelengths longer than ultraviolet wavelengths since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to use longer than ultraviolet wavelengths on the irradiation of the liquid droplets for the purpose of using other resins that require different curing sources (Nakagawa, paragraph [0022] if a thermosetting method is employed, a heating source unit for curing a thermosetting resin may be installed instead of the light irradiation unit).

Claims 20 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nakagawa (US 2015/0042012)  and Toshima (US 2014/0339721) as applied to Claim 16 above, and further in view of Kondo (US 2017/0157810).
Regarding Claim 20, the combination of Nakagawa and Toshima disclose all the limitations of Claim 16 and while Nakagawa teaches changing processing parameters of 
 however, it is silent regarding at least any one of changing the parameters of contacting speed to the original plate, a pressing force of the original plate to the photo-curable resin or a releasing speed of the original plate from the photo-curable resin.
Kondo teaches an imprint method with an imprinting process to bring a mold and an imprint material on a substrate and curing the imprint material (abstract). Kondo further teaches that  a mold brought close to the substrate can include a first and second operation after the first operation. In the first operation, the mold is brought close to the substrate at a first speed. In the second operation, the mold is brought close to the substrate after the first operation at a second speed lower than the first speed. (Figs. 4A-4D paragraph [0040] mold – 102 substrate – 103 In the second operation, the mold – 102 is brought close to the substrate – 103 after the first operation at a second speed lower than the first speed),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the combination of Nakagawa and Toshima to incorporate the teaching of Kondo whereby the imprint method of Claim 16 where light irradiates a photo-curable resin applied in droplets, would also consider the changing a contacting speed to the original plate. One with 

Regarding Claim 28, [Note see claim objection above] Nakagawa and Toshima disclose the imprint method according to Claim 16, wherein the changing processing parameters of the plurality of shot regions, based on the length of the time comprises at least one of 
contacting the original on the photo-curable resin of the first shot region where the dropping order is earlier than that of the second shot region and the length of the time is longer (Figs. 6A – 6F paragraph [0043] …target shot regions 30a, 30b to which the resin – 10 has been successively applied from the droplet discharge unit – 24).
However, Nakagawa and Toshima are silent as to the parameters of gap between original and substrate, pressing force of original to the substrate, pressing speed and releasing speed.
Kondo teaches contacting an original plate supporting unit (Fig. 3 paragraph [0039] supporting unit – 1024 supporting a patterned portion – 1021) which can have a photocurable resin (paragraph [0027])
while making a pressing speed of the original to the photo-curable resin higher than in the second shot region (Figs 4A 4B paragraph [0040] In the first operation, the mold – 102 is brought close to the substrate – 103 at a first speed. In the second operation, the mold – 102 is brought close to the substrate – 103 after the first operation at a second speed lower than the first speed, and the mold – 102 comes into contact with the imprint material – 301).
. 

8. 	Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US 2015/0042012) as applied to Claim 11 above, and further in view of Kobiki (US 2014/0037859).
Regarding Claims 25, Nakagawa discloses all the limitations of Claim 11 including that the dropping order is earlier than that of the second shot region and the length of time is longer (paragraph [0045] target shot regions – 30a, 30b to which the resin – 10 has been successively applied) and that the length of time is longer but is silent about the amount of the droplets in the first or second shot regions.
Kobiki teaches in regards to a pattern formation method grouping an unevenness pattern of a template into a plurality of groups having different pattern sizes (abstract), there can be dropping a greater amount of the photo-curable resin than that of the second shot region onto the first shot region (Figs 2A 2B 5A 5B paragraph [0082] that the dispense amount of one droplet of the imprint resist – 71  from the second nozzle – 24  can be greater than the dispense amount of one droplet from the first nozzle – 23).
.  

9.	Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nakagawa (US 2015/0042012)  and Toshima (US 2014/0339721) as applied to Claim 16 above, and further in view of Kobiki (US 2014/0037859).
Regarding Claims 27, Nakagawa and Toshima discloses all the limitations of Claim 16 and Nakagawa further discloses that the dropping order is earlier and that the length of time is longer than that of the second shot region (paragraphs [0043]  [0045] target shot regions – 30a, 30b to which the resin – 10 has been successively applied) but is silent about the amount of the droplets in the first or second shot regions.
Kobiki teaches in regards to a pattern formation method grouping an unevenness pattern of a template into a plurality of groups having different pattern sizes (abstract), there can be dropping a greater amount of the photo-curable resin than that of the second shot region onto the first shot region (Figs 2A 2B 5A 5B paragraph [0082] that the dispense amount of one droplet of the imprint resist – 71  from the second nozzle – 24  can be greater than the dispense amount of one droplet from the first nozzle – 23).
One with ordinary skill in the art would be motivated to have these differing amounts applied to the method of Claim 16 because this is a means of controlling the distribution of the imprint resist resin (paragraph [0061]).  

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Abbas Rashid/           Supervisory Patent Examiner, Art Unit 1748